UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2187



HUEY L. HAMRICK,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
KITT ENERGY CORPORATION,

                                                         Respondents.



On Petition of Review of an Order of the Benefits Review Board.
(00-600-BLA)


Submitted:   March 14, 2002                 Decided:   March 21, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Huey L. Hamrick, Appellant Pro Se. Patricia May Nece, Jennifer U.
Toth, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.; Richard
Phillips Johnson, Lexington, Kentucky, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Huey L. Hamrick seeks review of the Benefits Review Board’s

decision and order dismissing his appeal from an Administrative Law

Judge’s decision denying his claim for black lung benefits as

untimely.     We affirm.

     A notice of appeal must be filed within thirty days from the

date upon which the decision or order of the ALJ was filed in the

Office of the District Director.        See 20 C.F.R. § 802.205.   The

ALJ’s decision and order were filed in the Office of the District

Director on July 31, 2001.      Hamrick’s notice of appeal, postmarked

September 5, 2001, and received in the Office of the Clerk on Sep-

tember 10, 2001, is therefore untimely. See Dominion Coal Corp. v.

Honaker, 33 F.3d 401, 405 (4th Cir. 1994).

     Accordingly, we affirm the Board’s order dismissing Hamrick’s

appeal as untimely.        We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                             AFFIRMED




                                    2